Mr. Justice Wall delivered the opinion of the Court. The appellee recovered a judgment against appellant for $50.37, for the value of certain broom-corn, deposited with the latter as a warehouseman. It seems that appellee deposited 204 bales of broom-corn in appellant’s warehouse, and paid the storage thereon. Afterward he sold the corn to one Thos. Lyons, and instructed appellant to deliver it to him. The claim now made is based upon the alleged fact that 198 bales, only, were delivered to Lyons. Appellant admits now, that he has one bale which was not so delivered, but denies that he failed to deliver six bales. Appellee testified that appellant admitted to him that there was the shortage claimed, to wit, six bales. Though this is now denied by appellant, we do not feel warranted in reversing the judgment. The appellee was somewhat supported by the testimony of the witness, Strains, who helped to remove the corn from the warehouse. He understood that the shortage was not denied either by the appellant, or by Doran, who was acting for him, though the witness could not state the number of bales withdrawn from the warehouse. Ho error is assigned upon the ruling of the court as to the admission of evidence, or as to instructions. The judgment will be affirmed.